Citation Nr: 1805711	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  13-03 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1956 to October 1956, and from April 1959 to June 1979.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2012.  The RO issued a Statement of the Case (SOC) in February 2013.  In February 2013, the Veteran filed this Substantive Appeal.  Thus, the Veteran perfected a timely appeal of the issues.  A Supplemental Statement of the Case (SSOC) was issued by the Agency of Original Jurisdiction (AOJ) in April 2014, after additional evidence was submitted into the record.  

In June 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

This case was previously remanded by the Board in October 2015 and May 2017 for further evidentiary development.  

A SSOC denying service connection for a right knee disorder was issued by the AOJ in November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for a right knee disorder.

The Veteran is seeking service connection for a right knee disorder.  He contends that he was on guard in a shed while on active duty in Baumholder, Germany, when the floor gave way and he sustained injuries to his right leg and knee.  The Veteran claims that he has been having pain since the incident occurred in 1959.  See June 2015 Board Hearing Transcript.  The Veteran has also reported in his August 2011 VA 21-526 Form that his right knee injury occurred in February 1959, while serving in the National Guard before his second period of active duty.

The Veteran's available service treatment records show that in May 1972, he was treated for complaints of pain when bending his right knee while sitting.  The Veteran felt as though he had grating in his knee cap.  X-rays did not reveal any degeneration.  An impression of probable chondromalacia patella was provided at the time.  In June 1972, service treatment records show that the Veteran had a two week history of pain under the patella.  An impression of chondromalacia patella was provided.  Later in June 1972, it was noted that the Veteran's pain was not improved, even in a cast.  In July 1972, the Veteran reported that he still has pain beneath his patella.  An active range of motion from 10 to 120 degrees and passive range of motion from 0 degrees to full range was noted.  The pain was noted to be over the femoral condyle, with no effusion.  In an August 1975 report of medical history, intermittent locking of the right knee was noted by the examiner.  The Veteran's retirement examination in May 1978 showed "Normal" results for "Lower extremities."  A notation indicated swollen and painful joints associated with injury to right patella in 1972, with no problem since.  In the Veteran's self-report of medical history from May 1978, the Veteran checked "Yes" for "Swollen or painful joints," and "'Trick' or locked knee."  One year later, in June 1979, the Veteran's records show that he had swelling since injury to his patella in 1972.  The Veteran reported right knee pain 1-2 times a month since 1972.  It was noted that he was injured when he jumped off of a truck.  He began experiencing clicking in his knee after the injury.  He was prescribed casts in 1972 and is now living in pain.  The pain was noted to be sharp.  The examiner added that the knee cap wiggles and rattles, with some swelling.  An impression of mild chondromalacia was noted, and the examiner added that the Veteran may be retired in this condition.

The Veteran was provided with a VA examination in January 2012 to determine the nature and etiology of his claimed right knee disorder.  The VA examiner diagnosed the Veteran with right knee strain with possible ACL tendinopathy with mild delamination.  The examiner opined that the Veteran's current right knee condition is not caused by or a result of the Veteran's military service.  He based his opinion on the history and physical examination of the Veteran, review of the C-file, and the Veteran's discharge physical examination dated May 1978 which revealed no evidence of a right knee condition at the time of military discharge.

Although the January 2012 VA examiner claimed to have reviewed the Veteran's C-file, he based his negative nexus opinion on the lack of evidence of a right knee disorder at the Veteran's May 1978 physical retirement examination.  However, the Veteran reported swollen or painful joints and trick or locked knee in his self-report of medical history in May 1978.  Additionally, the Veteran was treated for knee pain one year after the May 1978 retirement examination, while he was still in service.  

As such, the Board finds the January 2012 VA examination to be incomplete and requiring clarification.   It does not appear that the VA examiner had all of the Veteran's procurable service treatment records relating to his claimed right knee disorder.  Accordingly, a new VA examination is required before adjudication of the Veteran's claim for service connection for a right knee disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact and ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for the right knee and provide any authorizations for VA to obtain records of any such private treatment.  Obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already of associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to VA's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. After instruction (1) is completed, schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's right knee disorder.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disorder, had its onset, or is otherwise related to military service?

In formulating an opinion, the examiner should specifically consider and discuss the Veteran's following service treatment records:

(a) In May, June, and July of 1972, the Veteran was treated for complaints of right knee pain.  An impression of chondromalacia patella was provided at the time.

(b) In an August 1975 report of medical history, intermittent locking of the right knee was noted by the examiner.

(c) In the Veteran's self-report of medical history from May 1978, the Veteran checked "Yes" for "Swollen or painful joints," and "Trick or locked knee."

(d) In June 1979, the Veteran's records show that he had swelling since injury to his patella in 1972.  The Veteran reported right knee pain 1-2 times a month since 1972.  It was noted that he was injured when he jumped off of a truck.  He began experiencing clicking in his knee.  He was prescribed casts in 1972 and is now living in pain.  The pain was noted to be sharp.  The examiner noted that the knee cap wiggles and rattles, with some swelling.  An impression of mild chondromalacia was noted, and the examiner added that the Veteran may be retired in this condition.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3. The AOJ should then carefully review the examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.

4. The AOJ should then readjudicate the claim on appeal in light of all the evidence of record.  If the issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




